In accordance with stipulation of counsel that the issues of fact and law are the same in all material respects as those in Kurt Orban Company, Inc. v. United States (52 CCPA 20, C.A.D. 851), the court found and held that export value, as that value is defined in section 402(b), Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, is the proper basis of value for the galvanized wire and round steel wire in issue and that said value is represented by the appraised value, less inland freight and f.o.b. charges of $8 per metric ton.